
Ehibit 10(h)

AMENDMENT TO
PERFORMANCE STOCK AWARD GRANT AGREEMENT


This AMENDMENT TO PERFORMANCE STOCK AWARD GRANT AGREEMENT is made by and between
TWIN DISC, INCORPORATED (the “Company”) and  ______________________________ (the
“Employee”) and is dated this ____ day of December, 2012.
 
WHEREAS, the Company adopted a Long-Term Incentive Compensation Plan in 2010,
whereby the Compensation Committee of the Board of Directors (the “Committee”)
is authorized to grant performance stock awards that entitle an employee of the
Company receiving such award to shares of common stock of the Company if the
Company achieves a predetermined performance objective; and
 
WHEREAS, effective July 28, 2011, the Committee made an award of performance
stock to the Employee as an inducement to achieve certain performance
objectives, and the Company and the Employee entered into a Performance Stock
Award Grant Agreement (“Agreement”) to memorialize that award; and


WHEREAS, the Company and the Employee wish to amend certain portions of the
Agreement to clarify the timing of the delivery of shares to the Employee under
the Agreement if the Employee terminates employment due to disability or
following a Change in Control.


NOW, THEREFORE, the Agreement is hereby amended as follows:


1.           Section 4 of the Agreement is hereby amended in its entirety as
follows:


4. Termination of Employment due to Death or Disability.  If prior to attaining
the Performance Objective the Employee terminates employment due to death or
disability, a prorated portion of the performance stock granted shall
immediately vest, and the Company shall deliver shares of Company stock
underlying such prorated awards as if the maximum Performance Objective had been
fully achieved.  The delivery of such shares shall occur (i) no later than 2½
months after the Employee’s termination of employment due to death; or (ii) on
the earlier of (A) the first day of the seventh month following the date of the
Employee’s termination of employment due to disability or (B) the date of the
Employee’s death.  The prorated award shall be determined by multiplying the
number of shares underlying the award by a fraction, the numerator of which is
the number of days from July 1, 2011, through the Employee’s last day of
employment, and the denominator of which is the number of days from July 1,
2011, through June 30, 2014.  Any fractional share of the Company resulting from
such a prorated award shall be rounded up to a whole share of the Company.  The
Committee shall conclusively determine whether the Employee shall be considered
permanently disabled for purposes of this performance stock award.


2.           Section 6 of the Agreement is hereby amended in its entirety as
follows:


6. Termination Following Change in Control.  Notwithstanding Sections 3, 4 and 5
above, if an event constituting a Change in Control of the Company occurs and
the Employee thereafter either terminates employment for Good Reason or is
involuntarily terminated by the Company without cause, then the performance
stock granted hereunder shall immediately vest and Shares of the Company
underlying the award shall be delivered as if the maximum Performance Objective
had been fully achieved.  The delivery of such shares shall occur on the earlier
of (i) the first day of the seventh month following the date of the Employee’s
termination of employment, or (ii) the date of the Employee’s death.  Employee’s
continued employment with the Company, for whatever duration, following a Change
in Control of the Company shall not constitute a waiver of his or her rights
with respect to this Section 6. Employee's right to terminate his or her
employment pursuant to this Subsection shall not be affected by his or her
incapacity due to physical or mental illness.  For purposes of this Section 6:


 
(a)
“Good Reason” shall mean any of the following, without the Employee’s written
consent:



 
(i)
the assignment to Employee of duties, responsibilities or status inconsistent
that constitute a material diminution from his or her present duties,
responsibilities and status or a material diminution in the nature or status of
Employee's duties and responsibilities from those in effect as of the date
hereof;



 
(ii)
a material reduction by the Company in Employee's base salary as in effect on
the date hereof or as the same shall be increased from time to time ("Base
Salary");



 
(iii)
a material change in the geographic location at which the Employee must provide
services; or



 
(iv)
a material change in or termination of the Company’s benefit plans or programs
or the Employee’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.



 
(b)
“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:



 
(i)
if there occurs a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)  whether or not the Company is then subject to such reporting requirement;



 
(ii)
if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than Michael Batten or any member of his family (the “Batten Family”), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;



 
(iii)
if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or



 
(iv)
if the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.









 
(c)
To constitute a termination for Good Reason hereunder:



 
(i)
Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and



 
(ii)
Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition.  The Company shall be provided a period of 30 days following
such notice during which it may remedy the condition.  If the condition is
remedied, the Employee’s subsequent voluntary termination of employment shall
not constitute termination for Good Reason based upon the prior existence of
such condition.



3.           In all other respects, the Agreement shall remain unchanged.


TWIN DISC, INCORPORATED


By:           ____________________________________
Its:           ____________________________________


EMPLOYEE:


__________________________________________
[NAME]


 

 
 

--------------------------------------------------------------------------------

 
